STONE, C. J.
Joe Gibson, father of the defendants, was examined as a witness for them. He testified that, about a week before the homicide, some altercation and angry words took place between him and Smith, the deceased. This altercation occurred in witness’ field, and he testified that, on the occasion referred to, Smith cursed him. The bill of exceptions, in connection with what is stated above, contains this language: u The defense did not enter into all the particulars of what occurred at the field, but put in evidence a portion of it. The State’s counsel, on cross-examination, proposed to go into the particulars of what occurred in the field. To this the defendants objected. The court overruled the objection, permitted the State to prove the particulars, and the defendants excepted.”
There are two reasons why there is nothing in this objection : First, if illegal evidence be allowed to go to the jury, it is not error to permit it to be rebutted with illegal evidence. Findlay v. Pruitt, 9 Por. 195; 1 Brick. Dig. 889, § 1225. Second, when part of a conversation, or part of a transaction, is put in evidence, the opposing party may rightfully call for the whole conversation or transaction. — lb. § 1217.
There was testimony before the jury that Ben. Gibson was the aggressor, by using the first provoking remark, and by striking the first blow. On the other hand, there was testimony which conflicted with this. It was for the jury to determine which line of the testimony they would believe'; and the court, no matter what was the disparity in the number, or even in the manner of opposing witnesses, was in no sense charged with the duty of deciding this controverted issue of fact. It was a question of fact for the jury, not of law for the court. We have made this statement, not because there is anything in the record which tends to show this cardinal rule was violated in this case, for we do not affirm there was anything which would authorize such criticism.
¡Several charges are asked by defendants, and were refused, and exceptions to the rulings were severally reserved. Charge No. 1 was rightly refused, for two reasons : First, it seeks to *70justify Sam. Gibson’s blow in defense of his brother, on the ground, in part, that he, Sam., “neither provoked, nor brought on the difficulty,” and ignores all inquiry as to whether Ben. Gibson was the aggressor. Sam. could not strike to relieve his brother of peril, unless the brother was free from fault in bringing on the difficulty which placed him in peril.—Kirby v. State, 89 Ala. 63; Waller v. State, Ib. 79. Second, the-charge assumes as fact that “ the assault was made by John Smith on Ben. Gibson,” whereas there was much testimony tending to show that Ben. Gibson was the assailant, and that Smith fought in defense.
Charges 3 and 7 are calculated to confuse and mislead, and were rightly refused.—Smith v. State, 88 Ala. 23. Charge 4 is-somewhat argumentative and confusing.—Long v. State, 84 Ala. 1. Charge 6 is somewhat- imperfect, in that it does not entirely free Gibson from secondary fault in bringing on the difficulty. Charges 2 and 5 are severally free from error, and the trial court erred in not giving them.—Cleveland v. State, 86 Ala. 2; De Arman v. State, 71 Ala. 329; Mitchell v. State, 60 Ala. 26.
Reversed and remanded.